Citation Nr: 0125365	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-07 596	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a lung disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1950 
to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to service connection for a lung 
disorder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

Throughout the current appeal, the veteran has asserted that 
he incurred a lung disorder during his active military duty.  
In the substantive appeal which was received at the RO in 
August 2001, the veteran maintained that, during his Korean 
War service in Kaiserslautern, Germany, he had to sleep on 
the ground much of the time.  

Also in the substantive appeal, the veteran asserted that, 
approximately two years after his release from active 
military duty, he was treated for a lung disability at the VA 
Medical Center in Birmingham, Alabama.  In particular, the 
veteran cited surgery at the Birmingham VAMC in 1953 or 1954 
when one of his ribs was removed and when the severe 
congestion which resembled the consistency of mortar was 
cleaned from his chest.  

Further review of the claims folder indicates that, in April 
2001, the RO asked the Birmingham VAMC to furnish copies of 
records of treatment that the veteran had received at that 
medical facility since January 2000.  Also in April 2001, the 
Birmingham VAMC submitted the requested documents.  
Significantly, however, no attempt appears to have been made 
to obtain copies of records of treatment that the veteran had 
received at the Birmingham VAMC prior to January 2000.  In 
view of the veteran's contentions that he received lung 
treatment at the Birmingham VAMC shortly after his separation 
from active military duty, the Board concludes that, on 
remand, an attempt should be made to obtain any such 
available records from this medical facility.  

Service medical records reflect treatment for acute 
bronchitis in January 1952 and in September 1952.  
Post-service medical records indicate treatment for 
bronchitis in March 1991, November 1991, and May 1992.  
Subsequently, in May 1997, the veteran was again treated for 
bronchitis.  A January 1998 medical record includes an 
assessment of bronchiolitis which the examining physician 
concluded was probably viral.  In February 1998, the veteran 
was treated for chronic obstructive pulmonary disease.  In 
view of these in-service and post-service respiratory 
findings, the Board believes that, on remand, the veteran 
should be accorded a VA respiratory examination to determine 
the nature, severity, and etiology of any lung disorder 
diagnosed on evaluation.  

Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his lungs since his separation from 
service.  All available, previously 
unobtained medical reports should be 
associated with the veteran's claims 
folder.  

3.  Regardless of the veteran's response, 
the RO should obtain copies of all 
previously unobtained records of 
treatment that the veteran has received 
at the Birmingham VAMC since his 
separation from active military duty in 
November 1952.  All available, previously 
unobtained medical reports should be 
associated with the veteran's claims 
folder.  

4.  Thereafter, the veteran should be 
accorded a VA respiratory examination to 
determine the nature, severity, and 
etiology of any lung disorder diagnosed 
on evaluation.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  Any 
testing deemed necessary, including 
x-rays, should be completed.  Following 
the examination, if a lung disorder is 
diagnosed, the examiner should render an 
opinion as to whether it is as likely as 
not that the diagnosed lung disability is 
related to the veteran's military 
service, including the in-service 
episodes of treatment for acute 
bronchitis in 1952.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for a lung disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include all 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




